Judgment
modified and affirmed as modified. Grounds stated in journal entry.
This court being of opinion that there should not have been a judgment on the pleadings, and being further of opinion that the motion of defendant below for judgment non obstante was properly overruled; and being further of opinion that, inasmuch as the circuit court found that the verdict was manifestly against the weight of the evidence, the judgment that should have been rendered was simply one of reversal, and not a final judgment; which said final judgment is hereby reversed.
And, as above modified, the judgment of the circuit court is affirmed, and the cause remanded to the court of common pleas of Franklin county for further proceedings according to law.
Spear, Johnson, Donahue and O’Hara, JJ., concur.